Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-800
                       Lower Tribunal No. 13-36250
                          ________________


                   Bath Club Entertainment, LLC,
                                  Appellant,

                                     vs.

 The Residences at the Bath Club Maintenance Association,
                        Inc., et al.,
                                 Appellees.

    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Armstrong Teasdale, LLP, and Glen H. Waldman and Eleanor T.
Barnett, for appellant.

      Kluger, Kaplan, Silverman, Katzen & Levine, P.L., and Alan J. Kluger,
Steve I. Silverman, Becky N. Saka, and Yasbel Perez; Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., and Eugene E. Stearns and Albert D.
Lichy, for appellees.

Before EMAS, HENDON and GORDO, JJ.


     EMAS, J.
      INTRODUCTION

      Bath Club Entertainment, LLC (“BCE”) appeals from the trial court’s

order of contempt and imposition of monetary sanctions in the amount of

$1,010,000. This appeal arises from an ongoing, 15-year dispute between

the parties. Though the history of the dispute is rather protracted, the issues

on appeal are straightforward. We find no merit in the claims raised by BCE

and affirm in all respects the trial court’s well-supported and well-reasoned

order. However, we remand to the trial court for the purpose of apportioning

what amount of the award is to be paid to each of the two appellees: The

Residences at the Bath Club Condominium Association, Inc. and The

Residences at the Bath Club Maintenance Association, Inc.

      PROCEDURAL AND FACTUAL BACKGROUND

      The Bath Club

      The Residences at the Bath Club Condominium, located in Miami

Beach, is a luxury condominium complex comprised of 118 units and six

oceanfront villas. Its unit owners are represented by The Residences at the

Bath Club Condominium Association, Inc. and The Residences at the Bath

Club Maintenance Association, Inc. (together, “the Associations”).

      The Condominium is located next to The Bath Club, an historic social

club. The Bath Club is located on the “Easement Parcel” or “Bath Club



                                      2
Property” which includes The Bath Club, 60 cabanas, the garage and a

portion of the pool deck where food and beverage are served. The

Associations and BCE each own certain portions of the Bath Club Property.

BCE is the successor to the initial developer.

      2010 Settlement Agreement

      The underlying lawsuit involves BCE and the Associations.           The

original dispute, however, began in 2007 when suit was filed over the parties’

respective rights and responsibilities related to the Bath Club Property. After

three years of litigation, the parties entered into a 2010 Settlement

Agreement, which incorporated several collateral governing documents

related to the Property (including the 1999 Easement, Use, and Operating

Agreement (TBCI Agreement) between the developer and the prior owner of

the property). By the express terms of the parties' Settlement Agreement,

all future disputes between the parties related to the agreement were to be

resolved by arbitration.

      2013 Arbitral Award

      Shortly after the parties executed the 2010 Settlement Agreement,

BCE initiated arbitration proceedings against the Associations, seeking

declarations as to the parties' rights and obligations under the Settlement

Agreement and its incorporated documents. In November 2013, following a



                                      3
four-day evidentiary hearing, the arbitration panel entered a twenty-four-

page Arbitral Award. That Arbitral Award found BCE was obligated under the

Settlement Agreement to provide certain amenities, including outdoor food

and beverage service and cabana rentals. The Arbitral Award explained that

“[t]he inclusion of the reference to the TBCI Agreement in the [2010]

Settlement Agreement reaffirms that [the parties] . . . remain subject to,

governed by and answerable to the TBCI Agreement.” The trial court later

entered an agreed final judgment confirming the Arbitral Award.

      2014 Order on Motion to Enforce

      In February 2014, the Associations filed their first motion to enforce

compliance with the 2013 Arbitral Award. Broadly, the motion sought

enforcement of BCE’s obligations to provide outdoor food and beverages

service and to offer cabanas to unit owners for short-term rental. BCE, in

turn, filed a motion to compel arbitration.

      In August 2014, the trial court entered an order denying the

Associations’ motion and granting BCE’s motion to compel arbitration. The

Associations appealed, and this court reversed in part the trial court’s order

compelling arbitration, remanding for the trial court to adjudicate whether

BCE had complied with the relevant provisions of the 2013 Arbitral Award,

i.e., providing outdoor food and beverage service and cabana rentals.



                                       4
Residences at Bath Club v. Bath Club Ent., LLC, 166 So. 3d 910, 912 (Fla.

3d DCA 2015).

     2017 Sanctions Order

     Following this court’s mandate, the Associations filed a Renewed

Motion to Enforce Compliance with the Arbitral Award. In October 2017

(following a two-day evidentiary hearing), the trial court entered the 2017

Sanctions Order, finding BCE had not complied with the 2013 Arbitral Award,

and ordering BCE to:

  • “[P]rovide outdoor food and beverage and snack bar service pursuant

     to the TBCI Agreement during Regular Hours, which is every day from

     7:00 a.m. to 9:00 p.m.”

  • “[P]rovide outdoor food and beverage service pursuant to the TBCI

     Agreement in keeping with the standards appropriate to a world class

     resort or club facilities of a luxury condominium.”

  • “[C]omplete all repairs on all cabanas” and “maintain all cabanas ‘in a

     first class condition, in keeping with the standards appropriate to a

     world class resort or club facilities of a luxury condominium.’”

     Importantly, the above-quoted language, including the phrase “world

class resort or club facilities,” came from the TBCI Agreement, and the




                                      5
phrase “world class resort or club facilities of a luxury condominium” is not

defined in the TBCI Agreement or the order.

      The trial court’s 2017 Sanctions Order also included a “motivating

sanction” of $1,000 for each day that BCE was in a state of noncompliance

with any of its obligations. BCE appealed, and this court affirmed the 2017

Sanctions Order per curiam on February 27, 2019. 1 Bath Club Ent., LLC v.

Residences at the Bath Club Maint. Assoc., Inc., 270 So. 3d 1242 (Fla. 3d

DCA 2019) (table).

      The Associations’ 2018 Motion for Contempt Against BCE

      In February 2018, the Associations filed the underlying Motion for

Contempt and Award of Daily Monetary Sanctions for BCE’s noncompliance

with the trial court’s order, seeking enforcement of the 2017 Sanctions Order

as well as the imposition of daily sanctions—$1,000 per day for each day

BCE failed to comply with the trial court’s order.

      The trial court conducted a three-day evidentiary hearing, during which

it received testimony from numerous witnesses regarding the condition of

the cabanas and the providing (and quality) of food and beverage service.




1
  While the appeal of the 2017 Sanctions Order was pending in this court,
the Associations served BCE with a Notice of Noncompliance with its
obligations under that order.

                                       6
      Shortly after the hearing, the trial court entered final judgment on the

Association’s Motion for Contempt, finding that BCE had the ability to comply

with its obligations under the 2013 Arbitral Award (and the TBCI Agreement),

but failed to do so; specifically, the trial court found that BCE failed to provide

food and beverage service and failed to maintain the cabanas “in keeping

with the standards appropriate to a world class resort or club facilities of a

luxury condominium.” It further found that BCE has been in violation of the

2017 Sanctions Order for a total of 1,010 days (December 20, 2017-March

18, 2020; and June 2, 2020-December 10, 2020). Accordingly, the final

judgment awarded monetary sanctions in the total amount of $1,010,000

(1,010 days of noncompliance at $1,000 per day).

      This appeal followed.

      STANDARD OF REVIEW

      “A trial court's contempt judgment ‘comes to the appellate court clothed

with a presumption of correctness’ which should not ‘be overturned unless a

clear showing is made that the trial court either abused its discretion or

departed so substantially from the essential requirements of law as to have

committed fundamental error.’” Rojo v. Rojo, 84 So. 3d 1259, 1261 (Fla. 3d

DCA 2012) (quoting DeMello v. Buckman, 914 So. 2d 1090, 1093 (Fla. 4th

DCA 2005)).



                                        7
      DISCUSSION AND ANALYSIS

      BCE argues that the 2017 Sanctions Order—upon which the 2021 final

judgment is based (a Sanctions Order which was already affirmed by this

court)—is “vague and ambiguous with respect to the standard articulated for

compliance with the requirements for food and beverage offerings and the

cabanas.” Specifically, BCE points to the 2017 Sanctions Order’s

requirement that BCE must provide outdoor food and beverage service and

maintain all cabanas in a first-class condition “in keeping with the standards

appropriate to a world class resort or club facilities of a luxury

condominium.” (Emphasis added). It was error, BCE argues, for the trial

court to enter final judgment against BCE for failing to comply with what BCE

characterizes as an undefined standard.

      The Associations offer a number of responses, which we need not

detail here. Instead, we rest our holding on two points: first, the obligations

imposed by the 2017 Sanctions Order came directly from, and expressly

relied upon, language contained in the TBCI Agreement by which the parties

are bound. That Sanctions Order required BCE to: 1) provide outdoor food

and beverage service and snack bar service pursuant to the TBCI

Agreement; 2) provide outdoor food and beverage service pursuant to the

TBCI Agreement in keeping with the standards appropriate to a world class



                                      8
resort or club facilities of a luxury condominium; 3) complete all repairs on

all cabanas; 4) maintain all cabanas in a first-class condition, in keeping with

the standards appropriate to a world class resort or club facilities of a luxury

condominium. It is undisputed that the source of this operative language—

“world class resort or club facilities of a luxury condominium”— is the TBCI

Agreement, which was incorporated into the 2010 Settlement Agreement,

and later into the 2017 Sanctions Order. The parties freely agreed to the

use of this terminology in the TBCI Agreement, and we find, contrary to

BCE’s position, that the Sanctions Order was sufficiently “clear and definite

so as to make the party aware of its command and direction.” Ross Dress

for Less Virginia, Inc., v. Castro, 134 So. 3d 511, 523 (Fla. 3d DCA 2014)

(quoting Northstar Inves. & Dev., Inc. v. Pobaco, Inc., 691 So. 2d 565, 566

(Fla. 5th DCA 1997)). The record also contains competent substantial

evidence, including expert testimony, to support the trial court’s

determination that these standards were sufficiently clear and definite such

that BCE was aware of its obligations thereunder.

      Second, we find that the record contains competent substantial

evidence to support the trial court’s findings regarding BCE’s noncompliance

and the imposition of sanctions for such noncompliance. That evidence,

presented by way of lay and expert testimony and reports, established BCE’s



                                       9
failure to substantially comply with its obligations under the 2010 Settlement

Agreement and the 2017 Sanctions Order. For example, the Associations’

testimony and documentary evidence established that the cabanas lacked

proper maintenance; the cabanas were presently in much worse condition

than they were in 2017 when the Sanctions Order was entered; at most, six

of the forty-six cabanas were renovated (and those six involved only

cosmetic, not structural, renovations); and some of the cabanas were

uninhabitable and not in rentable condition.

      The Associations likewise presented evidence establishing that the

outdoor food and beverage service had been nonexistent since the entry of

the Sanctions Order in 2017; that the food being provided through snack bar

service was prepackaged, unreliably available, and of a quality inconsistent

with BCE’s obligations under the 2017 Sanctions Order.

      We hold that the trial court properly granted the motion for contempt;

that competent substantial evidence supports the finding that BCE had the

ability to comply with its obligations under the Sanctions Order but failed to

do so; and that there was no abuse of discretion in awarding monetary

sanctions against BCE in the amount of $1,000 per day for each of the 1,010

days of noncompliance.




                                     10
      We reject, without further discussion, the remaining claims raised by

BCE, save one: BCE contends that the Final Judgment awards $1,010,000

against BCE and in favor of the Associations without directing what amount

of that award is to be paid to each of the two Associations. Although it is true

that the Final Judgment notes in the “Findings of Fact” section that the two

associations are to be “collectively referred to as the ‘Associations,’” we

cannot know whether the trial court intended (as the Associations contend)

that the award is to be evenly allocated between the two, so that BCE shall

pay $505,000 to each of the Associations. We therefore remand for the trial

court to apportion what amount of the award is to be paid to each of the two

Associations.

      CONCLUSION

      We affirm the order on appeal in all respects, but remand to the trial

court for the purpose of apportioning the $1,010,000 award as between the

two Associations.

      Affirmed and remanded.




                                      11